*40ON MOTION FOR REHEARING.'

Conclusive of Valuation.

WHITE, C.
In its motion for rehearing and suggestions in support of the same the appellant quotes that part of Section 101 of the Public Service Commission Act quoted in Paragraph 2 of the opinion, with the following additional clause: “And such facts can only be controverted by showing a subsequent change in conditions bearing upon the facts therein determined.”
Appellant argues that under this law as it reads, the valuation of $182,000, as fixed by the commission, is continuously conclusive and “we, of course, will be bound for all time to come by that valuation, as of that date;” it stands with the force and effect of a judgment which, would cause appellant future embarrassment and loss, if the value is too low, and therefore, it is insisted, it is not a moot question presented, but should be passed upon.
Is the section susceptible of a construction which would avoid that result? It provides that: “The commission may from time to time cause further hearings and investigations to be had for ■ the purpose of making revaluations or ascertaining the value of any betterments, . .• . and may examine into all matters which may change, modify or affect any finding of fact previously made, and may, at such time make findings of fact supplementary to those heretofore made.” The section ends with this proviso: “that such findings at such supplemental hearings or investigations shall be considered in connection with and as a part of the original findings except in so far as such supplemental findings shall change or modify the findings made at the original hearing or investigation. ’ ’
These provisions are clearly and squarely in conflict with the part of the section first quoted, to the effect that such original findings shall be conclusive evidence of the fact found and that “such facts can only be controverted by showing a subsequent change in condition. ’ ’
*41Notice the disjunctive “or” is used in the clause authorizing further hearings for the purpose of “making revaluations, or ascertaining the value of any betterments.” That is, revaluations may be made with or without regard to betterments or changes.
Also notice the wording of the next following provision, “and may examine into all matters which may change, modify or affect any finding of fact previously made and may at such time make finding's of fact supplementary, ’ ’ etc. That is,. the commission may make supplemental findings, but it is not obliged to do so; may confine itself to such “matters as may change,” etc., the findings previously made.
Then by the proviso quoted “such findings,” made at the supplemental hearing or investigation, shall be considered in connection with and as “a part of the original findings, except in so far as such supplemental findings shall change or modify the findings” previously made. If that means anything it means that the findings at such supplemental hearings shall not be considered as a part of the original findings, so far as the new findings change or modify the original, but shall be new, original, and independent findings. That is to say, so far as said supplemental findings relate to betterments, etc., they are added to and become a part of the original finding, hut in so far as they change or modify the original findings, they replace those original findings.
To summarize: The act provides for reexamination and revaluation of the property as it was at the first examination, as well as for the purpose of valuing betterments or changes. This is inconsistent with the provls-' ion that the facts first found cannot be controverted except by showing a change of condition. It provides that on a subsequent investigation, the commission “may examine any matters” (whether examined before or not) “which may change, modify or affect any finding of fact previously made,” and these may replace the original findings. This is inconsistent with the provision that such previous findings shall be conclusive of the facts stated. They could not be conclusive at any time or place.
*42If that part of this Section 101 first quoted be given its literal meaning, dissociated from other parts of the section, as claimed for it and feared by appellant, the findings of the commission would be “conclusive evidence of the facts therein stated” regarding valuation, in any proceeding, “before the commission or any court,” between the commission and many parties mentioned not parties to this proceeding.
In that case it would be clearly unconstitutional. The Legislature may establish rules of evidence and may provide that proof of a certain character shall be primafacie evidence of a fact sought to be established, but it is clearly beyond the power of a Legislature to prescribe what Shall be conclusive evidence of any fact. [Abbott v. Lindenbower, 42 Mo. 162, l. c. 166; Roth v. Gabbert, 123 Mo. 21, l. c. 28, 31; Railway Co. v. Simonson, 64 Kan. 802; Railway v. Payne, 33 Ark. 816; United States v. Klein, 13 Wallace (80 U. S.), 128, l. c. 146-7; Phillips v. Byrd, 143 Pac. 684; Chicago, M. & St. P. Ry. Co. v. Minnesota, 134 U. S. 418, l. c. 456; White v. Flynn, 23 Ind. 46; Corbin v. Hill, 21 Iowa, 70; Yazoo & Miss. V. Ry. v. Bent & Co., 47 So. (Miss.) 805; Cooley on Const. Lim. (7th Ed.), 526.] Under these authorities the Legislature cannot make any evidence conclusive which is not already so, “in and of itself,” by virtue of its own force, because it would invade the province of the court.
In interpreting a statute the courts give it effect according to its terms, if possible to do so. If an enactment “is fairly susceptible of two or more constructions, that interpretation will be adopted which will avoid the effect of uneonstitutionality, even though it may be necessary, for this purpose, to disregard the more usual or apparent import of the language employed.” [Dorrance v. Dorrance, 242 Mo. l. c. 652.]
We think the section should be given effect by giving it an interpretation which is consistent with its constitutionality. The findings of which the appellant complains are not “continuously conclusive.” and that part of the act which appellant quotes must give way to the more *43rational interpretation and the evident purpose of the statute as expressed in its other parts.
The motion for rehearing is overruled.
Boy, G., concurs.
PER CURIAM
The foregoing opinion by "White, C., on motion for rehearing, is adopted as the opinion of the court.
All the judges concur.